Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 1 of 18 PageID #: 18




                           EXHIBIT A
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 2 of 18 PageID #: 19

                                                                                                                 USOO7162696B2


  (12) United States Patent                                                              (10) Patent No.:                       US 7,162.696 B2
         Wakefield                                                                       (45) Date of Patent:                                     Jan. 9, 2007
  (54) METHOD AND SYSTEM FOR CREATING,                                                        5,774,859 A * 6/1998 Houser et al. .............. 704/275
          USING AND MODIFYING                                                                 5,838,682 A * 11/1998 Dekelbaum et al. ........ 370/401
          MULTIFUNCTIONAL WEBSITE HOT SPOTS                                                   5,884,309 A * 3/1999 Vanechanos, Jr. ....            707/10
                                                                                              5,893,091 A * 4/1999 Hunt et al. .................... 707/3
  (76)    Inventor:     Franz Wakefield, 17731 N.W. 14th Ct.                                  5,905,975 A *         5/1999    Ausubel   - - - - - - - - - - - - - - - - - - - - - - 705/37
                        Miami, FL (US) 33 169                                                 5,918,012 A           6/1999 AStiz et al.
                          1am1,                                                               5,970,504. A         10/1999 Abe et al.
                                                                                              6,021,398 A           2/2000 Ausubel ...................... 705/37
  (*)     Notice:       Subject to any disclaimer, the term of this                           6,029,135 A *         2, 2000      y ----- --                       ... TO4,275
                        patent is extended or adjusted under 35                               6,075,526 A           62000 Rothmulier.                             ... 715,721
                        U.S.C. 154(b) by 409 days.                                            6,122,647 A * 9/2000 Horowitz et al. ........... 715/513
                                                                                              6,570,587 B1 *        5/2003 Efrat et al. .......                   ... 345,723
  (21) Appl. No.: 09/877,729                                                                  6,573.908 B1* 6/2003 Jang ........................... 71.5/723
                                                                                       2002/0069405 A1* 6/2002 Chapin et al. ................ 725/32
  (22) Filed:           Jun. 8, 2001                                                  * cited by examiner
  65                        Prior Publication Data                                    Primaryy Examiner Kristine Kincaid
                                                                                      Assistant Examiner Boris Pesin
       US 2002/008O165 A1 Jun. 27, 2002                                               (74) Attorney, Agent, or Firm—Franz Antonio Wakefied,
              Related U.S. Application Data                                           Pro, Se.
  (60) Provisional application No. 60/210,300, filed on Jun.                          (57)                  ABSTRACT
       8, 2000.                                                                       A method, apparatus and system for creating, using and
  (51) Int. Cl                                                                        modifying multifunctional website hot spots including soft
          Goof sMO                   (2006.01)                                        ware that identifies, programs and activates hot spots with a
          G06F 9/00                  (2006,015                                        plurality of functions wherein the functions include a shop
          G06F 7700                  (2006.01)                                        ping mode for selecting and purchasing items on a website
                                                                                      or in a video, a digital call mode for facilitating videocon
  (52) U.S. Cl. ...................... 715/716; 715/733; E.                           ferencing and telephone calls over a globally accessible
                                                                                      network, a digital storage area for selecting, retrieving and
  (58)    Field of Classification Search .- - - - - - - - - - - - - - 345/723,        playing selected digital media files, a bid mode that facili
                      345/726, 853; 370/401; 379/90.01, 93.07,                        tates audio and video communication during multi-task
               379/93.12, 93.14. 93.17; 704/240, 275 ; 705/26,                        communication interface for conducting an auction and/or
                      705/37; 707/3, 4, 5, 10, 0. 709/206,                            accepting bids, an interact mode for communicating a user
                                             709/218, 71.5/513                        with a live streamed digital media file, a link mode for
       See application file for complete search history.                              directly linking to pre-identified URL addresses and an
  (56)               References Cited                                                 entertain mode for retrieving and activating digital media
                                                                                      files, wherein the functions are selected based on user inputs
                    U.S. PATENT DOCUMENTS                                             or predetermined parameters and are activated by clicking a
         5,539,871 A         7, 1996 Gibson                                           predetermined hot spot.
         5,590,262 A * 12/1996 Isadore-Barreca ....... T15,500.1
         5,708,845. A        1/1998 Wistendahl et al.                                                      18 Claims, 9 Drawing Sheets

                                               CLICKVDEOSHOPTM                                            10
                                               THE NEXT GENERATION INTERACTIVE SOFTWARE.
                                                                                                          J.
                                                        97
                                                                                                     91
                                                                       MOWIEWIDEOMEDIAAREA




                                                                                                                    92




                                                                                                            MULTICAS
                                                                                                          COMMUNICATION
                                                                                 93      94                  WNOW
                                                                   MODESCROL
                                                                         4.               MODEONTROL BUTTONSBAR
                                                  TAL CALLING SYSTEM                                      93
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 3 of 18 PageID #: 20


  U.S. Patent          Jan. 9, 2007   Sheet 1 of 9           US 7,162.696 B2




                                                      IS0
                                                      ()][




                                                                      VI’0IH
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 4 of 18 PageID #: 21


  U.S. Patent          Jan. 9, 2007        Sheet 2 of 9     US 7,162.696 B2




        II
        #




                                      ON           II
                                                   9
                                                                       {II"OIDH
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 5 of 18 PageID #: 22


  U.S. Patent          Jan. 9, 2007         Sheet 3 of 9    US 7,162.696 B2




                                      SZI




                      ON       ÞZI(HCS)
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 6 of 18 PageID #: 23
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 7 of 18 PageID #: 24


  U.S. Patent            Jan. 9, 2007           Sheet 5 Of 9     US 7,162.696 B2



                                                                200



                         computer


                    User launches web
                         browser                  216


              User loads an HTML document
                (locally or via a network)
                 containing tags that pass              218
                    parameters to the
              ClickVideoShopTMJava applet


               The applet reads the data file
                                                      220


             The applet creates and initializes
             custom-defined objects based on            222
              the information in the data file


               The applet registers areas on the
              screen (called "hot spots”) using a        224
             geometric region obtained from the
                   custom-defined objects.

                    The applet loads the
                  movie and draws a menu
                  bar at the top or bottom           226
                    of the area where the
                     movie is displayed
                                                               FIG. 2A
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 8 of 18 PageID #: 25


  U.S. Patent                     Jan. 9, 2007                      Sheet 6 of 9                          US 7,162.696 B2




            The applet plays the movie              228                                               FIG 2B

             The applet highlights all
             hot spots for 10 seconds

                                                                    Is the current time
                  Is the cursor                                      position of Inovie
                   over a hot                                       playback within the                 The applet highlights the area
                     spot?                                           range specified by                specified by the hotspot object
                                                                    the custom-defined
                                                                         object?




                                    The applet adds the item                       Is the applict
                                                                                                                 Did the user
                                         specified by the                            in shop                     click in the
                                    custom-defined object to                          mode?                       hot spot?
                                     the user's shopping cart
                                                                                                                                 238

                                     The applet opens another
                                   browser window, playing the          Yes         Is the applet
                                     movie located at the URL       -    St         in entertain                         No
                                         obtained from the
                                                                                       node
                                      custom-defined object



                                  The applet enters a bid for thc                         Is the
                                       item specified by the
                                    custom-defined object into                         applet in
                                   the bidding system specified                      bid Inode
                                  by the custom-defined object



                                   The applet opens a browser
                                     window using the URL                             Is the applet
                                         obtained from the                                in link
                                      custom-defined object                               node
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 9 of 18 PageID #: 26


  U.S. Patent              Jan. 9, 2007               Sheet 7 Of 9                            US 7,162.696 B2




                      Did the user
                                                                                        FIG 2C
                       click in the
                      control bar


                                                                  26)                                            258
                                                                                                Did the user
                                                          The applet is put into    g Yes       click on the
                                                              “Shop” mode                         "Shop”
                                                                                                  option?




                                                                                                                 262
                                                                    264
                                                                                                 Did the user
                                                         The applet isy put into        Yes      click on the
                                                  Y
                                                          &6
                                                            Entertain” mode
                                                                                    3            “Entertain'
                                                                                                   option?


                                                                                                         No




                           S          274                         268                                           266
                                                                                                Did the user
                   Has the end of                                                       Yes     click on the
                     the movie
                                                           The applet is put into                  “Bid"
                                                                “Bid' mode                        option?
                   been reached



                           Yes
                                                                                                     N


                                                                    272                                         270
                  Does the data file                                                             Did the user
                   specify that the                       The applet is put into                 click on the
         Yes        movie should                  g            "Link' node                          "Link'
                  continue looping?                                                                option?


                               No                                                                      N

                      STOP                  278
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 10 of 18 PageID #: 27


  U.S. Patent            Jan. 9, 2007      Sheet 8 of 9           US 7,162.696 B2




        CLICKVIDEOSHOPTM                                          10
        THE NEXT GENERATION INTERACTIVE SOFTWARE.                 J.

                 97
                                                             91
                                 MOVIE/VIDEO MEDIA AREA



                                                          BIDDING
                                                          SYSTEM.




                                                                            92




                                                                    MULTICAST
                                                                  COMMUNICATION
                                                                     WINDOW
                             MODESCROLL
                                 94                  MODE CONTROL BUTTONS/BAR
        DIGITAL CALLING SYSTEM                                    93




                                        FIG. 3
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 11 of 18 PageID #: 28


  U.S. Patent          Jan. 9, 2007    Sheet 9 Of 9         US 7,162.696 B2




                CLICKVIDEOSHOP TM
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 12 of 18 PageID #: 29


                                                       US 7,162,696 B2
                                 1.                                                                       2
       METHOD AND SYSTEM FOR CREATING,                                    a system for mapping hot spots in media content for inter
             USING AND MODIFYING                                          active digital media program. This patent discloses data files
      MULTIFUNCTIONAL WEBSITE HOT SPOTS                                   being separate from the video and linking to additional types
                                                                          of data. However, it fails to disclose the ability to change the
             CROSS REFERENCE TO RELATED                                   type of information each hot spot links to, or having a hot
                    APPLICATIONS                                          spot that links to multiple databases or sites. U.S. Pat. No.
                                                                          5.539,871 discloses a method and system for accessing
    This application claims the benefit of provisional appli              associated data sets in a multimedia environment in a data
  cation Ser. No. 60/210,300 filed Jun. 8, 2000.                          processing system and associating data with elements in a
                                                                     10   multimedia presentation. The user may elect to have the
        STATEMENT REGARDING FEDERALLY                                     associated data set presented by selecting the additional
      SPONSORED RESEARCH OR DEVELOPMENT                                   graphic element associated with the animated element. U.S.
                                                                          Pat. No. 5,970.504 discloses a moving image anchoring and
    NAA                                                                   hypermedia apparatus which estimates the movement of an
                                                                     15   anchor based on the movement of the object with which the
                     COPYRIGHT NOTICE                                     anchor is associated and time intervals in which the hyper
                                                                          link is active.
     A portion of the disclosure of this patent document                     The foregoing prior art fails to disclose hyperlink and hot
  contains material that is Subject to copyright protection. The          spot technology that is flexible, adaptable for use in digital
  copyright owner has no objection to the facsimile reproduc              media files, such as audio and video, platform independent,
  tion by anyone of the patent document or patent disclosure              multi-tasked, and changeable and adaptable in functionality.
  as it appears in the Patent and Trademark Office patent file            The prior art also fails to disclose a menu bar that commu
  or records, but otherwise reserves all copyrights rights                nicates with hot spots for creating, using and modifying
  whatsoever.                                                             website hot spots. Hyperlink and hot spot technology having
                                                                     25   these specifications would be well received. Consequently,
           BACKGROUND OF THE INVENTION                                    there exist a need for programmable hyperlinks, multifunc
                                                                          tional hot spots and a corresponding interactive menu bar.
    1. Field of the Invention
     This invention relates generally to multifunctional web                          SUMMARY OF THE INVENTION
  site hot spots, i.e. hyperlinks, and more particularly, to a       30
  program or Software based tool for creating, using, modi                  The instant invention comprises an apparatus, system and
  fying and/or modifying multifunctional hot spots in web                 method for creating multifunctional hotspots preferably for
  applications that run over a globally accessible network and            use in conjunction with digital media files, such as prere
  a function expanding menu bar.                                          corded and live-streamed audio and/or video, or other web
     2. Description of the Background Art                            35   site content. The instant invention comprises Software for
     Interactive digital media and the use of hyper-linking               expanding interaction between users and websites via a
  tools to visit a designated location or perform a pre-defined           globally accessible network, such as the Internet or locally
  function, such as hot spots, are generally known in the art.            accessible networks. The software is preferably written in
  For instance, hyper-linking tools have been developed for               the JAVA programming language or other applications
  making text and graphics available for interactive use. Such       40   based development software which is operational on a wide
  as linking to pages within a website or to other websites,              variety of computing platforms. The instant invention may
  making purchases or initiating other actions. A link is                 further comprise source code that is convertible to
  typically made using text, icons, images or other objects               executables as is known in the art. The software of the
  appearing in a display to access another text file, program or          instant invention preferably facilitates the use of a digital
  media function. NBCi (a trademark of NBC Internet, Inc.)           45   media file. Such as a digital video source or video stream, as
  provides a website at “quickclick.com” that assigns a hyper             a conduit for accessing related or targeted information
  link to certain words for accessing other webpages and/or               through multifunctional hotspots imbedded or residing
  websites when those words are clicked. Based on current                 therein. The multifunctional hotspots may access informa
  technology, hot spots and hyper links are limited to preor              tion within the user's system, or a globally accessible
  dained functions and are internally static, such that they have    50   network or over any local area network. Prerecorded and/or
  not been programmed or modified to perform a wide variety               live streamed video is preferred as it provides a unique
  of functions. In addition, hot spots have not been widely               foundation for affording the user the opportunity to interact
  adapted or incorporated into Video files. As the applications           with video and other content in the website through activat
  employed on the Internet fail to adequately address the                 ing with multifunctional hotspots having a plurality of
  foregoing issues, the instant invention gives the end user the     55   different modes or functions. The multifunctional hot spots
  ability to effectively and efficiently control and change the           preferably comprise hyperlinks to other URL addresses
  response of multifunctional hot spots and hyperlinks on a               and/or targeted databases. The multifunctional hot spots are
  website. Consequently, this invention would be well                     preferably delineated by outlines or illumination, as visual
  received, especially in connection with video.                          cues to alert the user that clicking within the “multifunc
     As noted, the use of hyperlinks and hotspots are known in       60   tional hot spot area will” give them access to additional
  the art, however current applications are static and do not             information, files or locations. This is analogous to a hyper
  address the problems noted above. For instance, U.S. Pat.               text link being highlighted in an HTML format when the
  No. 5,918,012 discloses the hyperlinking of time-based data             cursor moves over it.
  files and embedding movies into other file types. It does not              The software further comprises a function expandable
  disclose the use of hot spots, as contemplated by the instant      65   menu bar for identifying, offering and delivering the plural
  invention, and does not load the data file at startup but rather        ity of activity modes of the instant invention. The function
  consults it on every click. U.S. Pat. No. 5,708,845 discloses           expandable menu bar comprises a plurality of different
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 13 of 18 PageID #: 30


                                                       US 7,162,696 B2
                                3                                                                          4
  activity modes or options which is preferably displayed at              system and/or method for multifunctional hotspots that may
  the bottom area of the video being played. The location of              be created or modified in accordance with predetermined
  the function expandable menu bar may vary. The function                 parameters or user inputs.
  expandable menu bar comprises a plurality of different                     It is also an object of the instant invention to provide an
  modes/functions including a shop mode ("clickVid                        apparatus, system and method for creating and/or modifying
  eoshopTM’ a trademark of applicant), a digital call mode                multifunctional hotspots with a plurality of applications that
  (“cooldigicallTM” a trademark of applicant), a digital storage          may be activated or rendered idle based on predetermined
  and retrieval mode (“digitallockerTM a trademark of appli               parameters or user inputs.
  cant), a bid mode, an interact mode (“cool-interactionTM a                 It is a further object of the instant invention to provide an
  trademark of applicant), a link mode, and an entertainment         10   expandable menu bar having a plurality of hot spot defining
  mode. A multifunctional hot spot can Support one or more                options and an interface for receiving user inputs for defin
  modes at any time. The shopping mode allows a user to fill              ing the next action of the hot spot based on the user input.
  a shopping cart with digital media files, the object or                    In accordance with these and other objects, which will
  merchandise that was highlighted by the hot spot and other              become apparent hereinafter, the instant invention will now
  items for purchase. The digital call mode provides video
                                                                     15   be described with particular reference to the accompanying
                                                                          drawings.
  conferencing and/or internet originated and operated tele
  phone calls (“cooldigicalsTM’ a trademark of applicant)                         BRIEF DESCRIPTION OF THE DRAWINGS
  between two or more software users. The digitallocker mode
  provides a storage area for saving and playing digital media               FIGS. 1A-1C are a software flow diagram illustrating the
  files selected therefrom. The bid mode facilitates audio                operation, features and use of and user interaction with the
  and/or video communication between multiple users/clients               instant invention in accordance with the preferred embodi
  in a multicast communication interface for conducting an                ment.
  auction and/or receiving bids for obtaining products or                   FIGS. 2A-2C are a software flow diagram illustrating
  product information. The interact mode facilitates interac         25   another embodiment of the operation, features and use of
  tion between users and live-streamed Internet programs. The             and user interaction with the instant invention.
  link mode hyperlinks to related or targeted web pages and/or               FIGS. 3-5 are illustrative views of representative and
  web sites in an auxiliary browser. The entertain mode                   alternative screen displays in accordance with the instant
  accesses related or targeted web sites, information and/or              invention.
  digital media files. Clicking an option in the menu bar            30
  determines the action to be taken when a user clicks on a                            DETAILED DESCRIPTION OF THE
  multifunctional hot spot.                                                                     INVENTION
     Hot spots support at least one of the modes provided by
  the function expandable menu bar and can Supportall modes                  With reference to the drawings, FIGS. 1A-C to 5 disclose
  if desired. The software of the instant invention provides for     35   the preferred embodiments of the instant invention which is
  a virtually unlimited number of associations between digital            generally referenced by numeric character 10 and/or as
  media files, such as video and Internet accessible informa              ClickVideoShopTM (a trademark of Applicant) system and/or
  tion. The menu bar is configured to expand for the Support              software (“CVSSW, a trademark of Applicant). The instant
  of additional relationships, actions and links. For example,            invention 10 comprises an interactive software based system
  during playback of a music video, a hot spot could load and        40   and device having processor readable code 100 and/or 200,
  make available in-depth product or performer information                as shown in FIGS. 1A-1C and 2A-2C, respectively, stored
  (Celebrity VideoTimeCapsulesTM) and (Celebrity Video                    on a tangible medium that can add, use, change, adapt and
  BiographiesTM or Now-&-Then Entertainment News (a                       process hot spots, such as hyperlinks and other known
  trademark of applicant) related to something in the video, a            actions, in Video files, audio files, digital files and/or desig
  bid submission form, or an additional media file. The              45   nated areas of a website or webpage, so as to provide
  function of hot spots may vary during the running of a digital          multifunctional hot spots. The instant invention 10 adds
  media file based on time stamps or other parameters. The                multifunctional hot spots to video and/or audio files or other
  action of the hot spots could be determined by a length of              types of digital files and provides a means for using and
  time into a video, or beginning and ending time stamps                  modifying the functions of the hot spots. Thus, the hot spots
  within the video or software correlating to the video. A           50   may be programmed with multiple objects and/or functions
  multifunctional hot spot is activated when a user moves the             that may be activated or deactivated through a menu bar 93
  cursor into the designated area at a point in time within the           having a plurality of modes and means for activating same,
  time-stamped interval in which the hot spot is specified to be          such as control buttons 94 that define the hot spot(s) with a
  active for a certain activity. An active hot spot is one in             predetermined function in response to Successful user inter
  which the perimeter of its area is visible, or the area has been   55   action with the buttons 94 in accordance with the invention.
  illuminated. A multifunctional hot spot comprises a desig               The software of the invention 100, 200, hot spots and
  nated area within a digital media file, such as a video stream          corresponding objects or applications are platform indepen
  or wave file for accessing information or data residing on a            dent and may be defined in one or more databases. The hot
  particular website or database. The hot spots may further               spots may be programmed with hyperlinks, JAVA applica
  include the beginning and ending time stamps specified in a        60   tions and/or other types of applications based code for
  data file, which may be loaded when a video is loaded and               performing various functions while a user is residing in a
  contain as many hot spot definitions as necessary. When a               video file, audio file or other location within a webpage or
  video reaches the end, a data file may specify whether or not           website, such as making a bid in a bidding or auction system
  the video should start at the beginning or some other                   mode 91, linking to another web page or URL address in a
  designated location.                                               65   link mode, linking to other videos or audio files in an
     In accordance with the foregoing, it is an object of the             entertainment mode, placing a digital telephone call in a
  instant invention to provide a software based apparatus,                digital call mode, or transmitting or accessing other types of
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 14 of 18 PageID #: 31


                                                       US 7,162,696 B2
                             5                                                                            6
  communications, systems (e-mail, etc.) and information, as              objects and/or applications having the information needed to
  shown in FIGS. 1A-3. The invention 10 embeds, links or                  identify, define and activate the multifunctional hot spots
  makes available multifunctional hot spots that change modes             and their location in designated areas on the screen or in the
  automatically based on predetermined parameters or user                 corresponding digital file. A data file contains tags that can
  interaction with the menu bar 93 in the video file, audio file          specify various functions when a hot spot is activated. Such
  or other type of digital file or location with the correspond           as, whether the video file should only play once or play in
  ing website or webpage.                                                 a continuous loop; the URL of the web page or website to
     The hot spot functions comprise a plurality of actions that          open when a hot spot is activated; an electronic signature
  are accessible on the function expandable menu bar. The                 that uniquely identifies a user and item(s) for adding to a
  function expandable menu bar comprises the plurality of            10   shopping cart; the URL of a video file or audio file to play
  different functions or modes. The clickvideoshopTM mode is              when a hot spot is activated; an electronic signature that
  configured to perform various actions when activated. The               uniquely identifies a purchased or auctioned item Such that
  shop mode allows a user to click a hot spot and add items to            a request or bid for it can be entered into a multicast bidding
  a shopping cart. The cooldigicallTM mode facilitates video              or purchasing system; and/or an electronic signature that
  conferencing and digital phone calls over a globally acces         15   uniquely identifies an item or area on the screen that once
  sible network between two or more clickvideoshopTM soft                 initiated a communication system/digital calling system is
  ware users. The digitallockerTM mode comprises a device                 activated in accordance with the digital call mode 95.
  and means for storing and retrieving audio media, video                    The instant invention requires, but is not limited to, at
  media or other designated data or files. The digitallockerTM            least one tag in the data file, and at least one of the above
  modem mode may further facilitate the separation of audio               noted steps should be specified for defining the “hot spots'
  and visual tracks as well as the storage of individual tracks           functionality, as defined through the mode control bar 93. In
  independently. The bid mode facilitates audio and video                 accordance with the teachings of the instant invention, a "hot
  communication between multiple clickvideoshopTM soft                    spot' can be programmed with more than one definition or
  ware users by initiating a clickvideobayTM (a trademark of              functionality, and the mode control bar can be expanded to
  Applicant) and clickvideohubTM (a trademark of applicant).         25   an indefinite number of mode control features and buttons.
  The bid mode may provide a multi-cast communication                        Referring to FIGS. 1A-1C, the logic and operation of the
  interface by providing a shared white board, chat rooms,                preferred software 100 of the instant invention 10 is shown.
  instant messaging, auctions for exchanging product and                  With reference to FIG. 1A, the user powers up the computer
  production information that is disseminated via video or                and initiates the click video shopTM software 100, which
  text, e-mail notification of selected highlights and a view of     30   reads the configuration information for the hot spots
  the user's digitallocker'TM, with the ability to add audio and          (101–104). The software 100 then determines what mode it
  video from the multi-cast session. The interact mode facili             is in for determining what action to take when a hot spot is
  tates interaction between the user and live-streamed internet           activated. If the software 100 is in the digital call mode, then
  programs. The user is able to communicate and/or interact               the software 100 determines whether another client is
  with network designated queues by clicking on hot spots in         35   attempting to establish a contact with another user
  a live audio and/or video streamed file being broadcasted               (105-106). If not, then the software 100 determines whether
  over the internet. In the interactive mode, the user can also           the user has entered a name of a user contact for initiating
  interact or communicate by using multi-task communication               and placing a call (107). In either event, once a target user
  windows and the teleconference functions of the software,               has been identified, the software 100 initiates a connection
  such as that provided by the digital call mode. In these           40   between the users/clients to facilitate audio and video com
  modes, the user can activate a voice recognition function to            munication between the clients (108). The software 100
  activate certain Software functions and initiate the multi              maintains an A/V connection between the two clients
  functional hot spots in the live streamed audio and/or video            throughout the call (109). Throughout the call, the software
  file. In the link mode, hot spots in the main audio and video           100 monitors the activity to determine whether the primary
  file are initiated and open web pages, websites or other URL       45   client user has switched modes (110). If yes, then the
  addresses in an adjacent browser or window or in a main                 software 100 moves back to determine what new mode has
  playback browser/window. In the entertainment mode, the                 been activated. If a new mode has not been selected, then the
  activation of hot spots causes the opening of related or                software 100 continues to monitor whether the user is on the
  targeted audio and video and/or video files related to the              digital call and maintains the A/V connection between the
  designated hot spot and an auxiliary browser/window.               50   two clients throughout the duration of the call (111).
  Examples of related video files may comprise Video Biog                   With reference to FIG. 1B, the software 100 determines
  raphiesTM, Entertainment NewsTM, Video Time CapsulesTM                  whether the user has selected the bid mode (112). If yes, then
  and other entertaining audio and video files (VideoBiogra               the software 100 initiates a ClickVideoBayTM in a Click
  phiesTM, Now-And-Then Entertainment NewsTM, and                         VideoHub TM, which is a multicast communication interface
  Celebrity VideoTimeCapsulesTM are trademarks of Appli              55   to facilitate A/V communication between multiple clients
  cant).                                                                  (113). The multicast communication interface comprises a
     The invention 10 may incorporate HTML language or a                  white board shared between software clients, a section for
  comparable language for loading documents through a web                 text input and output to provide chat rooms between soft
  browser. The HTML document loaded by the web browser                    ware clients, a section to facilitate instant messaging, a
  may contain a downloadable custom plug-in(s) that imple            60   section to facilitate auctions among software clients, with
  ments an algorithm, and/or tags that specify, among other               product listing information presented via Video or text,
  things, the path to a Java applet containing the object,                e-mail notifications of selected meeting highlights, a section
  Source, executable or application code necessary to execute             displaying the contents of a user's digital locker and the
  the multifunctional hot spots and currently active function as          ability to add audio and video media from the multicast
  defined by a predetermined parameter or user input; the path       65   meeting (113). Thereafter, the software 100 executes the
  to the video or audio file that the applet will play; and/or the        desired user action, including updating the contents of each
  path to a data file that contains variables used to create              users white board to keep them in sync with all other users,
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 15 of 18 PageID #: 32


                                                       US 7,162,696 B2
                                7                                                                     8
  updating the chat room section of the window with State                  The logic and operation of an embodiment of the software
  ments and replies for all users, processing bid Submissions            200 of the invention 10 is shown in FIGS 2A-2C. With
  and approvals by users, displaying e-mail alerts containing            reference to FIG. 2A, a user powers up the computer,
  information, and sending and displaying instant messages               launches a web browser and loads an HTML document
  (114). Throughout, the software 100 monitors whether the               containing a downloadable custom plug-in(s) that imple
  user has switched modes (115). If no, the software continues           ments an algorithm and/or tags that pass parameters to a Java
  to execute the desired user actions. If yes, then the software         applet (212-218). It is important to note that a downloadable
  100 moves back to the mode identification routine.                     custom plug-in(s) may be used to implement an algorithm to
    The software 100 also determines whether the user has                perform the same tasks, instead of a Java applet. Consistent
                                                                    10   therewith, the applet reads the data file, creates and initial
  selected and activated the digital lockerTM mode (116). If             izes custom defined objects or functions in accordance with
  yes, then the software 100 initiates and displays a window             the data file and registers areas on the screen as hot spots
  containing the contents of the user's digital lockerTM (117).          using a geometric region obtained from the custom defined
  The digital lockerTM is a storage area hosted on a remote              objects (220–224). The applet loads the video or audio file
  system or database that allows the user to save, retrieve and     15   and draws or uploads a menu bar 93 at the top, bottom or
  play back all digital forms of audio and video media. It also          other location in or near the video area 90 where the video
  facilitates the separation of audio and visual tracks in the           or audio file is displayed and plays the file (226-228). The
  storage of each track independently. Throughout the digital            applet gives a visual cue, such as highlights, illumination, or
  lockerTM mode, the software 100 monitors whether the user              shading in or around the area of the hot spot(s) for a
  has switched modes (118).                                              particular time interval, such as ten (10) seconds (230),
     If no mode is determined as being selected, the software            which occurs while the movie is playing, but not necessarily
  100 determines whether the user has exited the program                 all at the same time. Time stamps may be placed in the video
  (119). If not, the software 100 reads the multi-functional hot         or audio file or a corresponding routine for monitoring and
  spot data file (HSDF) and creates and initializes custom               communicating with the video and hot spot function for
  defined objects based on information in the HSDF                  25   activating and deactivating functions based on the progress
  (121-122). The software 100 registers areas on the screen or           of the video or audio file in relation to the time stamps. User
  in the video as multi-functional hot spots using a region              inputs in the menu bar 93 may override predetermined
  obtained from the HSDF (123). The software 100 then loads              functions and/or time stamps.
  the movie/video/audio file and activates and/or draws the                With reference to FIG. 2B, the software 200 of the
  menu bar 93 at the bottom of the video playback area or           30   invention 10 continually monitors whether the screen cursor
  some other designated location (124). The software 100 then            is over a hot spot (232). If the cursor is detected as not being
  plays the movie/video/audio file (125). The hot spot is                over a hot spot, then the invention 10 determines whether a
  continuously monitored to determine whether the user has               control bar action has been activated (256). If the cursor is
  placed the cursor over a hot spot (126) and if not, it                 detected as being over a hot spot, then it checks whether the
  continues to play the file. If the user has placed the cursor     35   current time position of the movie playback is within the
  over a hot spot, then the software 100 determines whether              range specified by the custom defined object (234). If the
  the current time position of the movie playback is within the          answer is no, then the program 10 determines whether a
  range specified by the custom object (126–128). With ref               control bar action has been activated (256). If the time
  erence to FIG. 1C, if the movie is within the time stamped             position is within the specified range, then the applet gives
  range, then the software 100 highlights the area specified by     40   a visual cue in the area specified by the hot spot object (236).
  the hot spot object (129). The program then determines                 Next, the program of the invention determines whether the
  whether the user has clicked the hot spot (130). If not, the           user has "clicked' or otherwise activated the hot spot. If no.
  program determines whether the user has changed modes or               then the program goes on to determine whether a control bar
  is remaining in the “play movie' mode. If the user clicks the          action has been activated (256). If the user activates the hot
  hot spot, then the software 100 determines what mode the          45   spot (i.e. clicks it), then the program determines the mode of
  user has selected (130, 131, 133, 135, 137). Depending on              the applet (240–252), as shown in FIG. 2B. If in the shop
  the time stamped region and HSDF, the software 100 will                mode, the applet adds the items specified by the custom
  activate the action corresponding to the mode and the video            defined object to the user's shopping cart (240–242). If the
  file time stamped range. If in the shop mode, then the                 applet is in the entertain mode, then it opens another browser
  software 100 will add products referenced by the hot spot to      50   window, playing the video or audio file located at the URL
  the user's shopping cart (132). If in the link mode, then              address obtained from the custom defined object in the
  software 100 opens with information relevant to the item               corresponding hot spot (244-246). If the applet is in the bid
  referenced by the hot spot object and presents this informa            mode, then it activates the bidding routine of the software
  tion as a web page, jpeg, mpeg or other multi-media format             and enters bids correlating to electronic signatures as they
  (134). If the user has selected the entertainment mode, then      55   are made into the bidding system for the item specified by
  the software 100 opens a movie/video/audio file whose                  the custom defined object (248-250). If the applet is in the
  content is related to the item referenced by the hot spot              link mode, and the hot spot is activated then it the program
  object as it correlates to the time stamped period in the video        opens a browser window and links to the URL obtained from
  or movie (136). If the user has selected the cool interactTM           the custom defined object in the hot spot (252-254). After
  mode then the software 100 plays a live audio/video stream        60   determining the applet mode or lack thereof, the program
  that contains hot spots and a multicast communication                  200 determines whether the user clicked or activated the
  window is open and the user is able to control certain                 mode or control buttons/bar 93.
  software functions via voice recognition (138). The software              Regardless of how the user or program 200 gets to the
  100 makes all modes available simultaneously for selection             decision block for determining whether the user has clicked
  and continues to monitor user activity for determining what       65   in the control bar 93, the program 200 proceeds with said
  actions to take when a hot spot is activated, as shown in              inquiry and several other inquires depending on the
  FIGS 1A 1C.                                                            responses. For instance, if the program determines that the
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 16 of 18 PageID #: 33


                                                       US 7,162,696 B2
                                                                                                      10
  user has not clicked in the control bar (256), then it deter              2. An apparatus as recited in claim 1:
  mines whether the video or audio file has reached the end                 where said predetermined functions comprising:
  (274). If not, the program 200 loops back to determine                    means for further identifying items available on a website
  whether the cursor is over a hot spot (232). If the video or                 for purchase.
  audio file is determined to have reached the end, then the                3. An apparatus as recited in claim 1:
  program 200 checks the data file to see if the video should               where said predetermined functions comprising:
  go into a continuous loop (276). If yes, then the program 200             means for conducting an auction and receiving bids for
  loops back and continues playing the movie (228). If no.                     the purchase of identified items, through a multicast
  then the program stops (278). If the program has determined                  communication window & interface.
  that the user has in fact clicked in the control bar (256), then   10
                                                                            4. An apparatus as recited in claim 1:
  it ascertains what mode was selected from the control bar
  (258. 272). After the mode or option has been determined,                 where said predetermined functions comprising:
  the program checks to see if the video or audio file has                  means for linking to at least one predetermined URL
  reached the end, as described above (274–276).                               address when said hot spot is activated.
    Area 1 and Area 2 of FIG. 3 are Multicast Windows that           15     5. An apparatus as recited in claim 1:
  are controlled by the mode control bar. The windows only                  further comprising a means for storing and retrieving
  appear when the video is placed in a particular mode (i.e.                   digital media, said digital media having at least one said
  bid, cooldigicallTM (a trademark of Applicant), clickvid                     Multifunctional Hot Spot defined therein.
  eoshopTM (a trademark of Applicant), entertain, cool-inter                6. An apparatus as recited in claim 1:
  actTM (a trademark of Applicant), digitallockerTM (a trade                wherein said predetermined functions comprises:
  mark of Applicant), coolecallTM (a trademark of Applicant),               means for calling a predetermined phone number or user
  play, or link . . . etc.). FIGS. 3-5 are illustrative views of               when said hot spot is activated.
  representative and alternative screen displays in accordance              7. An apparatus as recited in claim 1:
  with the instant invention. The shape of the Video Area,                  further comprising a storage, retrieval, and modification
  Multicast Windows, and general layout of the Entertainment         25
                                                                               area apparatus:
  Area are subject to design change. It should be understood                means for providing sessions for storing, modifying,
  that the invention is not limited to the disclosed embodi
  ment, but on the contrary is intended to cover various                       accessing and activating digital media when said Mul
  modifications and equivalent arrangements included within                   tifunctional Hot Spot is activated:
  the spirit and scope of the claims. The instant invention has      30     a set of processed or readable instructions storable on a
  been shown and described herein in what is considered to be                  retaining medium, providing a means for separating
  the most practical and preferred embodiment. It is recog                     digital video and digital audio files in and from digital
  nized, however, that departures may be made there from                       media and means defined to facilitate the separation of
  within the scope of the invention and that obvious structural                digital video and digital audio with at least one Mul
  and/or functional modifications will occur to a person skilled     35       tifunctional Hot Spot.
  in the art.                                                               8. An apparatus as recited in claim 1, wherein said
     What is claimed is:
                                                                          predetermined functions comprises:
    1. A Multifunctional Hot Spot apparatus comprising:                     a means for communicating a website or network user
                                                                               with
    at least one hot spot defined by a communication with            40     a digital media file having at least one said Multifunc
       instructions stored on a tangible retaining medium;                    tional Hot Spot.
    at least one of the hot spots being accessible from a                   9. An apparatus as recited in claim 1, wherein said
       globally accessible network;                                       predetermined functions comprise:
    means for performing at least one of a plurality of
       predetermined functions executed with the selection of               a voice recognition means for activating at least one of
                                                                     45        said predetermined functions based on the sound of the
       each particular hot spot;                                               user's voice.
    wherein said hot spots reside on and are accessible from
       a digital video or audio file;                                       10. An apparatus as recited in claim 1, wherein
    wherein said predetermined functions are selected from a                said hot spots reside on and are accessible from at least
       mode control;                                                 50
                                                                              one linked digital video file, wherein a linked digital
    wherein the mode control comprises a plurality of modes;                  video is accessible from digital video with at least one
    wherein the plurality of modes comprise a shop mode, a                    Multifunctional Hot Spot;
       bid mode, an interact mode, an entertainment mode,                   where said digital video is activated from a preset param
       and a link mode;                                                       eter, or upon reaching a particular segment in a digital
    wherein a specific mode is selected by a user through an         55
                                                                               media file;
      expandable graphical user interface bar,                              wherein said digital video is based on a user's preference;
    wherein said specific mode further toggles based on time                means defined for automatically launching digital video to
      stamps in said digital video or digital audio file;                     the current user or launching to another active network
    wherein said hot spots are visualized by outlines, shading,                USC.

      or illumination or a combination of each, at a prede           60     11. An apparatus as identified in claim 1:
      termined area on the display;                                         wherein said hot spot resides in and is accessible from at
    wherein said Multifunctional Hot Spot apparatus is made                    least one, linked audio digital file, wherein linked
      to reside on and is executing on a computing system;                     digital audio is accessible from digital audio with at
    means, defined by said instructions, for selecting and                     least one Multifunctional Hot Spot;
      activating at least one of said predetermined functions        65     where said digital audio is activated from a preset param
      by clicking on each particular Multifunctional Hot                       eter, or upon reaching a particular segment in a digital
      Spot.                                                                    media file;
Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 17 of 18 PageID #: 34


                                                      US 7,162,696 B2
                               11                                                                   12
    wherein said digital audio is based on a user's preference;           performing at least one of a plurality of predetermined
    means defined for automatically launching digital audio to              functions executed with the selection of each particular
      the current user or launching to another active network               hot spot;
       USC.                                                               wherein said hot spots reside on and are accessible from
     12. An apparatus as recited in claim 1:                                a digital video or audio file;
     wherein said predetermined functions comprise:                       wherein said predetermined functions are selected from a
     at least one globally accessible address that is accessible             mode control;
        through a globally accessible network when said cor               wherein the mode control comprises a plurality of modes;
        responding identifier is selected.                                wherein the plurality of modes comprise a shop mode, a
     13. An apparatus as recited in claim 1, where said means      10        bid mode, an interact mode, an entertainment mode,
  for selecting and activating comprises:                                    and a link mode;
     at least one predetermined parameter that activates a                 wherein a specific mode is selected by a user through an
        corresponding function from said plurality of functions               expandable graphical user interface bar,
        when said parameter is satisfied.                                  wherein said specific mode further toggles based on time
     14. An apparatus as recited in claim 13:                      15         stamps in said digital video or digital audio file;
     further comprising a means for overriding said parameter              wherein said hot spots are visualized by outlines, shading,
        when a user selects at least one of said plurality of                 or illumination or a combination of each, at a prede
        predetermined functions.                                             termined area on the display;
     15. A tangible computer readable storage medium having                wherein said Multifunctional Hot Spot apparatus is made
  computer readable program code portions stored therein,                    to reside on and is executing on a computing system;
  Such that, when executed in a computer causes the computer               selecting and activating at least one of said predetermined
  to perform the steps of:                                                    functions by clicking on each particular Multifunc
     defining at least one hot spot by a communication with                  tional Hot Spot.
        instructions stored on a tangible retaining medium;                18. a tangible computer readable storage medium having
     accessing at least one of the hot spots from a globally       25
                                                                        computer readable program code portions stored therein,
       accessible network;                                              Such that, when executed in a computer causes the computer
    performing at least one of a plurality of predetermined             to perform the steps of:
      functions executed with the selection of each particular             defining at least one hot spot by a communication with
      hot spot;                                                               instructions stored on a tangible retaining medium;
    wherein said hot spots reside on and are accessible from       30
                                                                           accessing at least one of the hot spots from a globally
      a digital video or audio file;                                         accessible network;
    wherein said predetermined functions are selected from a              performing at least one of a plurality of predetermined
       mode control;                                                        functions executed with the selection of each particular
    wherein the mode control comprises a plurality of modes;                hot spot;
    wherein the plurality of modes comprise a shop mode, a         35
                                                                          wherein said hot spots reside on and are accessible from
       bid mode, an interact mode, an entertainment mode,                   a digital video or audio file;
       and a link mode;                                                   wherein said predetermined functions are selected from a
    wherein a specific mode is selected by a user through an
      expandable graphical user interface bar,                               mode control;
    wherein said specific mode further toggles based on time       40     wherein the mode control comprises a plurality of modes;
       stamps in said digital video or digital audio file;                wherein the plurality of modes comprise a shop mode, a
    wherein said hot spots are visualized by outlines, shading,              bid mode, an interact mode, an entertainment mode,
      or illumination or a combination of each, at a prede                   and a link mode;
      termined area on the display;                                       wherein a specific mode is selected by a user through an
    wherein said Multifunctional Hot Spot apparatus is made        45        expandable graphical user interface bar,
      to reside on and is executing on a computing system;                wherein said specific mode further toggles based on time
    Selecting and activating at least one of said predetermined              stamps in said digital video or digital audio file;
      functions by clicking on each particular Multifunc                  wherein said hot spots are visualized by outlines, shading,
      tional Hot Spot.                                                       or illumination or a combination of each, at a prede
    16. An apparatus as recited in claim 1, further comprising:    50       termined area on the display;
    means for adding at least one additional function to a                wherein said Multifunctional Hot Spot apparatus is made
      predetermined hot spot.                                               to reside on and is executing on a computing system;
    17. A Multifunctional Hot Spot method comprising:                     selecting and activating at least one of said predetermined
    defining at least one hot spot by a communication with                   functions by clicking on each particular Multifunc
      instructions stored on a tangible retaining medium;          55       tional Hot Spot.
    accessing at least one of the hot spots from a globally
       accessible network;
  Case 1:19-cv-00292-LPS-JLH Document 1-1 Filed 02/11/19 Page 18 of 18 PageID #: 35

                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 7,162,696 B2                                                               Page 1 of 1
APPLICATIONNO. : 09/877729
DATED                 : January 9, 2007
INVENTOR(S)           : Wakefield
        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

        Title page, item (74) Attorney, Agent, or Firm: Should read --Franz Antonio Wakefield,
        Pro Se. --.




                                                                    Signed and Sealed this
                                                        Twenty-seventh Day of March, 2007


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
